Title: [Diary entry: 8 July 1786]
From: Washington, George
To: 

Saturday 8th. Mercury at 74 in the Morning—78 at Noon and 77 at Night. Clear & warm, with very little Wind till about 2 oclock, when a black & extensive cloud arose to the westward out of which much wind issued with considerable thunder & lightning and a smart shower of Rain. Rid to the Ferry, Muddy hole & Neck Plantations. Finished cutting the Rye about noon at the latter, and set into the wheat adjoining, immediately after. Should have finished cutting & securing in shocks the wheat at Muddy hole this afternoon had it not been for the interruption given by the rain. The Rye at all the Plantations had been much beat down & tangled previous to the cutting any of it, and much loss will be sustained from this cause in addition to the defection in the head; but neither this grain nor the wheat have been so much layed by the late winds & rains, as might have been expected. Of the latter indeed, tho much was threatned, not a great deal fell.